Citation Nr: 0516427	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-04 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1993 to May 1997.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was sent 
for additional development of the evidence in December 2002 
and remanded in September 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that in May 2005, the veteran's 
representative submitted additional evidence, in the form of 
medical articles, related to the veteran's appeal.  In the 
representative's May 2005 Informal Brief, he expressly 
indicated that the veteran had not waived preliminary RO 
review of this additional evidence.  Therefore, this issue 
must be remanded to the RO for review of the additional 
evidence.  See generally Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Additionally, the Board notes that the veteran's 
representative alleges in his May 2005 Informal Brief that 
the May 2003 VA examination report with etiology opinion is 
inadequate in that no opinion was offered regarding a 
possible etiological relationship between the veteran's 
current wrist symptoms and the repetitive right hand and 
wrist motions involving slamming shut jet access doors as 
part of his duties in the Air Force.  The May 2003 
examination report offers a negative opinion regarding any 
current right wrist problems an inservice injury involving 
the right elbow, upper arm, and triceps, but the report does 
not include reference to the repetitive use of the right 
hand/wrist as part of the veteran's duties and includes no 
opinion as to whether such current wrist disability may be 
causally related to such repetitive use of the right 
hand/wrist during service.  Under the particular 
circumstances of this case, the Board agrees that an etiology 
opinion directed to the veteran's specific contention should 
be obtained. 

Accordingly, the issue is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for an examination for the purpose of 
ascertaining the nature and etiology of 
any current right wrist disability.  The 
claims file must be made available to the 
examiner and reviewed in connection with 
the examination.  The examiner should 
perform any medically indicated special 
testing, and any current right wrist 
disorders should be reported.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to whether the veteran's right 
wrist disability is at least as likely as 
not (a 50% or higher degree of 
probability) etiologically related to the 
veteran's active duty service activities 
involving repeated action of banging jet 
access doors shut using the bottom side 
(opposite of thumb) of a closed fist.  
For purposes of this opinion, the 
examiner should assume that the veteran's 
activities during service did in fact 
involve repeatedly banging jet access 
doors shut. 

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to include all newly 
received evidence) and determine if the 
benefits sought can be granted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




